DETAILED ACTION
The present Office Action is responsive to the Amendment received on April 25, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The rejection of claims 1-8 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, without significantly more, made in the Office Action mailed on January 25, 2022 is withdrawn in view of the Amendment received on April 25, 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Turocy on May 3, 2022.
The application has been amended as follows: 
In the Claim(s):
In claim 1, the phrase, “a predetermined value (or about 4.405)” has been replaced with the phrase, “about 4.405 or a predetermined value” therefore.
Claims 13-19 have been canceled without prejudice or disclaimer.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 3, 2022
/YJK/